Citation Nr: 1725005	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-23 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for hypertension.
3. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

4. Entitlement to an increased initial rating for gastritis with a history of duodenal ulcers, currently rated as noncompensable prior to August 29, 2016, and as 20 percent disabling from that date.

5. Entitlement to an increased initial rating for right hip degenerative joint disease (right hip disability), currently rated as 10 percent disabling.

6. Entitlement to an increased initial rating for lumbosacral spine degenerative disc disease and degenerative joint disease (lumbar spine disability), currently rated as 20 percent prior to August 11, 2011, and as 10 percent disabling from that date.

7. Entitlement to an increased initial rating for osteoarthritis with instability right shoulder (right shoulder disability), currently rated as 20 percent disabling.
8. Entitlement to an increased initial rating for degenerative joint disease status post-surgical excision of the 5th proximal interphalangeal joint (left foot disability), currently rated as 10 percent disabling.

9. Entitlement to an increased initial rating for depressive disorder, currently rated as 30 percent disabling.  

10. Entitlement to an extraschedular rating based on the combined effects of multiple service-connected disabilities.  

11. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971 and from September 1971 to May 1990.  His awards include the Meritorious Service Medal, Army Commendation Medal, and the Non-Commissioned Officer Professional Development Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, August 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
The Veteran originally requested a Board hearing in his September 2011 substantive appeal, but withdrew that request in July 2014.  No other hearing request remains pending.  

In January 2016 and September 2016 rating decisions the RO granted increased ratings for the lumbar spine, gastritis, right shoulder, and left foot disabilities.  However, as those increases do not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in October 2016 the Veteran filed a notice of disagreement (NOD) at the RO concerning the September 2016 rating decision which partially granted increased ratings for the gastritis, right shoulder, lumbar spine, and left foot claims on appeal, including granting service connection with separate ratings for bilateral sciatic nerve radiculopathy and right shoulder and left toe scars.  In his NOD, the Veteran disagreed with all of the ratings and the effective dates assigned in the rating decision.  The Board notes that such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time.  However, the Board points out that, with the exception of the issues of entitlement to earlier effective dates for the grants of service connection for bilateral sciatic nerve radiculopathy and right shoulder and toe scars, the issues disagreed with by the Veteran are part and parcel of the issues currently on appeal before the Board.  Thus, no further action by the RO is necessary for those issues.  

The Board also notes that in November 2016 the Veteran's representative filed a "Notice of Disagreement" requesting that an attorney fee eligibility decision be issued stemming from the September 2016 rating decision.  In an October 2016 letter, the RO stated that it was unable to determine if a fee agreement payment was issued.  This matter is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In January 2017, the Veteran, through his representative, submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2016).

As further discussed below, the Board finds that the evidence raises claims of entitlement to a TDIU and entitlement to an extraschedular rating due to the combined effect of the Veteran's service-connected disabilities.  It has therefore included these claims on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014).

The issues of entitlement to service connection for hypertension and erectile dysfunction; entitlement to increased initial ratings for gastritis, right hip disability, lumbar spine disability, right shoulder disability, and left foot disability; entitlement to extraschedular rating based on the combined effects of multiple service-connected disabilities; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the probative evidence indicates that arthritis of the left hip was not shown in service or for many years thereafter, and that a current left hip disorder is not related to service. 

2. Prior to July 22, 2014, the Veteran's depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and  intermittent periods of inability to perform occupational tasks.  It was not manifested by occupational and social impairment with reduced reliability and productivity.

3. Since July 22, 2014, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity.  It has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Prior to July 22, 2014, the criteria for a rating in excess of 30 percent for service-connected depressive disorder were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

3. Since July 22, 2014, the criteria for an increased rating of 50 percent, but no higher, for service-connected depressive disorder have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Left Hip Disorder

Concerning his left hip disorder, the Veteran essentially contends that he injured his left hip during service leading to his current trochanteric bursitis and arthritis.  During the August 2011 VA examination, he elaborated that his hip was struck by a tank hatch in 1985 which caused soreness.  However, the soreness later completely resolved and did not reoccur until working after service in 2004 as a cable television installer.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § § 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.               § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S.       §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with trochanteric bursitis and arthritis of the left hip. Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service.  

The service treatment records reflect that in June 1981 the Veteran injured his left thigh while playing ball.  The area was reported as tender to the touch, and he was assessed with a pulled muscle.  On an August 1984 medical history report the Veteran denied bone or joint deformities or broken bones, and stated that he was in good health.  An examination conducted at the same time showed a normal spine and musculoskeletal system.  The Veteran's May 1989 separation examination also showed a normal spine and musculoskeletal system.

Following service, the first record of left hip complaints comes from February 2009, where the Veteran reported hip pain beginning four months ago not stemming from an injury.  The hip was noted to have full range of motion.  The examining clinician diagnosed trochanteric bursitis.  The Veteran continued to report hip pain in June 2009 and was assessed with sacroiliac joint arthritis.  

The Veteran was afforded a VA examination in connection with his claim in August 2011.  He reported that a tank hatch closed on his left hip during service in 1985, and that he developed soreness but did not seek medical attention.  However, his left hip pain completely resolved, and it did not recur until after service in 2004 while he was working in the cable television industry climbing ladders and roofs.  He reported that he currently suffers intermittent, activity-related left hip pain with no popping, locking, instability, swelling, weakness or impact on gait.  The examiner diagnosed left hip degenerative joint disease.

Following the examination, the examiner opined that it was unlikely that the Veteran's current left hip disorder is related to service.  Noting the June 1981 report of left thigh strain and the February 2009 report of trochanteric bursitis, he explained that a single episode of thigh strain or pulled muscle would not lead to a chronically altered gait and cause degenerative hip disease, and that there is no biomechanical connection between thigh strain and arthritis.  
After review of the record, the Board finds that service connection for a left hip disorder is not warranted.   
The evidence of record demonstrates that the Veteran was not shown to have arthritis of the left hip in service, or within one year following service.  Although a left thigh injury was documented in June 1981, and the Veteran reported injuring his left hip in 1985, the Veteran stated that his left hip pain completely resolved, and that he did not re-experience hip pain until over 10 years after service.  Thus, service connection based on chronicity or continuity of symptomatology is not applicable and competent evidence of a nexus between the current disability and service or a service-connected disability is required.  

Turning to the nexus evidence, the Board finds that the opinion of the August 2011 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached.  The conclusion 
is supported by the evidence of record, which includes the Veteran's report that his left hip pain completely resolved following the 1985 injury, and that he did not re-experience hip issues until 2004.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

To the extent that the Veteran believes that his left hip disorder is related to service, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his left hip disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hip disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his left hip disorder is not competent medical evidence.  The Board finds the opinion of the August 2011 VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the preponderance of the probative evidence indicates that arthritis of the left hip was not shown in service or for many years thereafter, and that a current left hip condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  
In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.              § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Increased Rating for Depressive Disorder

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran filed his claim of entitlement to service connection for depressive disorder on March 27, 2012.  The RO granted the claim and assigned a 30 percent rating as of that date.  The Veteran appealed the initial rating assigned.

The Veteran's depressive disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The relevant rating criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 
After review of the record, the Board finds that a higher rating is not warranted for the period prior to July 22, 2014, and that a rating of 50 percent, but no higher, is warranted since that date.  

During VA treatment in March 2012 the Veteran reported feeling claustrophobic while flying and in elevators.  He stated that he would try taking anxiety medication before entering a car wash, to test the medication, but that otherwise he was doing well and had no complaints.  The clinician assigned a GAF of 65.  

In April 2012 he reported bad anxiety while flying.  He averred to doing pretty well on his medication but still getting somewhat depressed.

The Veteran was first afforded a VA examination for his depression claim in May 2012.  He endorsed being fairly social and enjoying getting together with friends at least once per week.  He described his relationship with his significant other, who he has known for four years, and his children, as good, and stated that he talks to his children regularly.  His activities were noted as working out at the gym and playing video games.  He stated that his depression had become worse since he stopped working in 2009, when he resigned due to his physical conditions.  The Veteran reported that he began receiving mental health treatment beginning in December 2011 due to his problems with sleep.  Concerning his symptoms, he reported having difficulty sleeping through the night, sleeping only a few hours per night and waking up 5-6 times.  He denied suicidal or homicidal ideation or any attempts.  He reported recent panic attacks when in closed spaces but denied manic-like symptoms, hallucinations, or inappropriate behavior. 

Upon mental status examination the Veteran was noted to be clean, neatly groomed, appropriately dressed.  He was oriented times four, and his mood and affect were normal.  His speech rate and tone, thought content, tangentiality, circumstantiality, loose associations, and flight of ideas were found to be unremarkable.  The examiner noted no suicidal or homicidal ideation or hallucinations or delusions.  His memory, attention, and concentration were noted to be within normal limits, and his knowledge, language, insight and judgment were noted to be good.  The examiner described his symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  She assessed the symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily; she assessed a GAF score of 65.  

In June 2012, the Veteran underwent an initial mental health assessment in conjunction with his VA treatment.  He reported depression and impaired sleep.  He denied suicidal and homicidal ideation or thinking.  He stated that he is close to his family of origin, especially his mom, has a few friends in Colorado Springs, and enjoys video games in his free time.  Discussing his therapy, the Veteran reported that he did not think he needed therapy, but was desirous of less physical pain and better sleep.  The clinician assessed a GAF score of 65.  

In July 2012, the Veteran reported being divorced but living with his girlfriend of 5 years, and having three grown children in Texas.  The Veteran was noted to be alert, oriented times four, cooperative, appropriately groomed and dressed, with normal speech.  His affect was congruent, and his thoughts logical with intact memory.  He denied suicidal or homicidal ideation.  The clinician assessed a GAF range of 61-70.  Substantially similar symptoms and the same GAF range were noted during follow-up sessions in August 2012, November 2012, February 2013, and March 2013.  During that March 2013 session, the Veteran noted that he "did ok" when flying on a plane although he was very anxious.  

During a July 2013 treatment session, the Veteran reported that he enjoys exercise and his time with grandchildren.  He was again noted to deny suicidal or homicidal ideation.  The clinician instructed the Veteran to continue with rare use of medication for fear of flying.  

In July 2014, the Veteran was evaluated by a private psychologist.  He reported living with his significant other, but stated that he is otherwise socially isolated and withdrawn, describing himself as a homebody, and explaining that he does not like food shopping because he does not like dealing with crowds.  He explained that he left his last employment due to physical difficulties.  He reported overt auditory hallucinations consisting of hearing voices and knocks on the door, as well as sleep impairment and mild memory loss.  The Veteran described his suspiciousness of others and had a loss of interest in things he used to enjoy.  He stated that he has little interaction with others outside of playing dominos with other men once or twice a month.

On mental status examination, the Veteran's attention was normal and his concentration was variable, and he complained of increased trouble with short-term memory, struggling to remember basic information.  The Veteran's speech flow was normal, with appropriate and organized thought content.  His knowledge and intellectual abilities were normal.  The Veteran was noted to have an anxious mood and restricted affect.  He reported feeling anxious and depressed.  

The psychologist noted symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; persistent delusions or hallucinations; and a persistent danger of hurting himself or others.  The examiner assessed a GAF score of 50, and opined that the score relates back to his original claim date in March 2012.  She further opined that the Veteran's depressive disorder and social impairment are emotionally debilitating, that he could not sustain the stress from a competitive work environment, and that his symptoms cause occupational and social impairment with deficiencies in most areas.  

The Board finds that the July 2014 private psychiatric evaluation supports a 50 percent rating from July 22, 2014 and will discuss that conclusion later.  However, concerning the period prior to July 22, 2014, the Board finds that the Veteran's depressive disorder most closely approximates the currently assigned 30 percent rating.  Throughout that period, the Veteran did not demonstrate symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  

In making this finding, the Board observes that the July 2014 private psychologist noted symptoms contemplated by higher ratings, including near-continuous panic or depression, difficulty in adapting to stressful circumstances, including difficulty in establishing effective work and social relationships, work or a worklike setting, inability to establish and maintain effective relationships, persistent delusions or hallucinations, and a persistent danger of hurting himself or others, and opined that these symptoms would lead to occupational and social impairment with deficiencies in most areas.  The psychologist stated that the Veteran has suffered from these symptoms since the date of his claim, in March 2012.  

However, these symptoms are not reflected by the Veteran's VA mental health treatment records during this period.  To the contrary, he reported living with his girlfriend of five years, having relationships with his friends in town and being close with his family, including his grandchildren.   The Veteran did not report panic attacks occurring more than once per week, rather, he reported panic issues only during particular situations, including while flying and in elevators.  Even in that circumstance, the Veteran noted that he "did ok," when flying in March 2013.   The Veteran denied suicidal and homicidal ideation or thinking.  The Veteran also did not show flattened affect, memory issues, impaired judgment or impaired abstract thinking, or other symptoms associated with higher ratings, or other symptoms of similar severity, frequency, and duration.  As a result, VA clinicians throughout this period provided a GAF range of 61-70, indicative of mild symptomatology.  
Given these conflicting reports, the Board finds the Veteran's VA treatment records to be more probative as to his level of functioning during this period than the July 2014 private evaluation report.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  As the May 2012 VA examination report reflects similar symptoms to those shown during treatment, the Board also affords that report great weight, in contrast to the July 2014 private evaluation report.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  That report also supports a 30 percent rating, as, although the examiner noted disturbances of motivation and mood, the Veteran noted that he did not discontinue his employment due to his psychiatric disability, and reported strong social interactions and only occasional panic attacks brought on by flying and other confined spaces.  The examiner's assessed GAF score of 65 also indicates mild symptomatology. 

Therefore, the Board finds that the Veteran's overall mental health picture prior to July 22, 2014 is in keeping with a 30 percent rating, and a higher rating is not warranted.  The Board now turns to the period since July 22, 2014.

The Veteran was seen again for VA mental health treatment in August 2014.  The examiner noted that the Veteran has continued to receive treatment for insomnia.  His affect was reported as full, and he was in no acute distress.  The Veteran's thoughts were organized and his mood appropriate, and he denied experiencing suicidal or homicidal ideation.  The Veteran discussed ways to manage his panic problems with the clinician.  A similar report was produced in October 2014, and the Veteran noted at that time that he was taking care of his 12 year old grandson from Texas.  His report from February 2015 was substantially the same.  

In June 2015, the Veteran reported that he had a depressive relapse and panic attacks when traveling for a family emergency.  He again denied suicidal or homicidal ideation.  

The Veteran was afforded an additional VA examination in August 2016.  He reported that he recently moved from Colorado to Dallas to live with his four siblings and his mother due to financial issues.  He stated that he gets along with his family members but likes to stay in his room or the garage for a good bit of the time.  He stated that he had not been in a serious romantic relationship for the past six to seven years.  The Veteran stated that he has three grown children in Waco with whom he talks monthly, although he is not very close to them, and one friend in Colorado with whom he talks regularly.  His activities were noted to include taking care of his elderly mother, sitting and reading in his room or garage, watching sports, and going to the Veterans of Foreign Wars hall and the gaming/pool hall occasionally.  

Upon mental status examination his behavior was noted to be within normal limits and he was oriented times four.  The Veteran described feeling depressed every day, losing interest, fatigue, insomnia, loss of appetite, with passive thoughts or death but no suicidal ideation, intent, or plan.  The examiner noted symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment, and opined that the Veteran's symptoms would cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

The record also contains statements submitted by the Veteran's sisters and his ex-wife in November and December 2016.  Collectively, the statements note that the Veteran has frequent panic attacks, and, at other times, isolates by sitting alone in the garage.  They noted a lack of motivation and that he often forgets information, such as the items that he sought to purchase at a store.  They also reported poor hygiene in the form of the Veteran wearing the same clothes two days in a row, no friends or meaningful relationships, paranoia, lack of comprehension, and disorganized conversations.  By way of example, his sister, R. M., stated that the Veteran was supposed to spend last Thanksgiving with his grandchildren, but did not seem to care if he went or not.  His ex-wife noted that his condition has continued to get worse over the years.  

The Board finds that since July 22, 2014, the Veteran's depressive disorder has most closely approximated the 50 percent rating, but no higher.  In reaching this conclusion, the Board finds that the July 2014 private psychologist's opinion is probative to the extent that it reflects symptoms noted during VA treatment and in the lay statements provided by the Veteran's sisters and ex-wife.  However, once again, the Board affords the opinion less weight where it conflicts with the other evidence of record, including the Veteran's treatment records, in describing more severe symptoms.

Concerning the 50 percent rating, the Board notes that the Veteran has demonstrated symptoms of panic attacks more than once per week, impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In making this finding, the Board finds that the panic and isolation symptoms noted by the July 2014 VA examiner are reflected by the other evidence of record.  Notably, the Veteran was counseled in August 2014 regarding managing his panic, and the Veteran's sisters and ex-wife explained that he isolates by sitting alone in the garage.  He also reported only occasional live engagement with friends.  Additionally, the memory loss averred to by the Veteran's ex-wife and sisters reflects the symptom of impairment of short and long term memory which is considered in the criteria for a 50 percent rating.  While some of the Veteran's symptoms during this time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture during this period, as evidenced during VA treatment and during the VA and private examinations, most closely approximates the criteria for a 50 percent rating.  Thus, a 50 percent rating is warranted since July 22, 2014.

Concerning a rating in excess of 50 percent, the Board again finds that the July 2014 examiner noted symptoms associated with higher ratings, including difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions or hallucinations, and a persistent danger of self or others.  However, these symptoms were not shown in VA treatment reports or on the August 2016 VA examination report, nor were such endorsed by the Veteran's ex-wife or sisters.  Nor were symptoms of similar severity, frequency, and duration.  To the contrary, the Veteran continued to deny suicidal or homicidal ideation, and hallucinations and delusions were not reported.  Additionally, the Veteran has maintained good relationships with his family members during this period, and lived with his mother and four siblings as of the August 2016 VA examination.  He also traveled home for a family emergency in June 2015, and took care of his 12 year old grandson during this period.  The Veteran also reported having some contact with friends.  The July 2014 VA examination report noted that the Veteran ended his employment due to his physical difficulties.  The Veteran described having a panic attack during a period of great stress in June 2015, rather than near-continuous panic.  Additionally, although the Veteran's ex-wife and sisters reported that the Veteran would wear the same clothes for two days in a row, neglect of personal hygiene has not been shown.  Therefore, the Board again finds the findings of moderate symptomatology on the August 2016 VA examination are also reflected in the treatment reports during this period, and the Board affords those assessments greater weight than the one provided by the July 2014 private examiner.  See Rucker, 10 Vet. App. at 73.  Therefore, the Board finds that the Veteran's mental health picture does not approximate the criteria for a rating in excess of 50 percent.   
The Board has taken into account the Veteran's, his sisters' and his ex-wife's assertions as to the symptomatology and the severity of his depressive disorder, but, the extent that they believe that he is entitled to higher ratings, the Board concludes that the medical evidence of record is more probative than the lay assertions to that effect.

In summary, the Board finds that, for the depressive disorder, the criteria for a rating of 50 percent from July 22, 2014, but no higher, have been met.  


ORDER

Service connection for a left hip disorder is denied. 

Since July 22, 2014, a rating of 50 percent, but no higher, for service-connected depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  Otherwise the claim is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

Turning first to the claim of entitlement to service connection for hypertension, the service treatment records note the Veteran's blood pressure as 130/100 in October 1980, 130/80 in February 1981, and 110/70 in March 1981.  In April 1981, the Veteran's blood pressure was checked over three days. The reports were as follows - - Day 1: AM - 138/80 (sitting), 140/80 (standing), 130/80 (lying), PM - 120/70 (sitting), 149/90 (standing), 130/70 (lying); Day 2: AM - 134/80 (sitting), 140/80 (standing), 132/68 (lying), PM - 132/78 (sitting), 128/100 (standing), 138/80 (lying); Day 3: AM - 124/74 (sitting), 130/90 (standing), 124/78 (lying), PM - 120/78 (sitting), 130/86 (standing), and 120/68 (lying).  The Veteran endorsed high blood pressure on the August 1984 medical history report.  After service, his blood pressure was noted as 142/102 in November 2004 and he was diagnosed with hypertension at that time.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given that the Veteran has claimed his erectile dysfunction as secondary to hypertension, that claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Turning to the claim of entitlement to increased initial rating for gastritis, during the August 2016 VA examination, the Veteran reported that he underwent an endoscopy in 2014; the examiner stated that the records from that procedure could not be found.  The Board notes that the most recent endoscopy results on record are from a private provider in March 2008.  As the 2014 endoscopy results could provide relevant information concerning the severity of the Veteran's digestive disability and are not associated with the claims file, remand is required to request them.  

Concerning the left foot disability claim, the Veteran reported during VA mental health treatment in 2013 that he sees a primary care provider outside of VA.  As such records are not associated with the claims file, such must also be requested on remand.

Addressing the right hip, lumbar spine, and right shoulder claims, new VA examinations are required.  The hip, lumbar spine, and shoulder examinations of record are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, new examinations should be scheduled, and the examiners should also render a retrospective opinion on the measurements required by Correia.  

Concerning entitlement to an extraschedular rating based on the combined effects of multiple service-connected disabilities, the July 2014 private psychologist noted that medical literature details a connection between medical issues like the Veteran's issues, and psychiatric disorders, similar to his complaints.  She added that individuals with medical issues and depressive disorder debilitation become disabled due to the holistic effect of medical and psychiatric disturbance, just like the Veteran's right shoulder, lumbar spine, right hip, tinnitus, and depressive disorder disabilities.  She opined that these disabilities have rendered him incapacitated.  The Board finds that this statement raises the issue of extraschedular consideration due to the combined effect of multiple service-connected disabilities.  Thus, referral to the Under Secretary for Benefits or to the Director of the Compensation Service for a determination as to whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating, is warranted.

Finally, concerning entitlement to a TDIU, the Board finds that the evidence in this case raises a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the Veteran has asserted that he ended his work as a cable television installer in 2009 due to his physical disabilities.  As the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal, the claim must also be remanded.  See Harris, 1 Vet. App. at 183.  On remand, the Veteran should be provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating a claim of entitlement to a TDIU, and he should be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Updated VA and private treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following actions:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU, and enclose and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.

2. Send the Veteran a notice letter which provides an explanation of the provisions pertaining to the assignment of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).

3. Ask the Veteran to identify any private medical providers who have treated him for his hypertension, erectile dysfunction, stomach, hips, lumbar spine, right shoulder, or left foot, since May 2010.  The Veteran should also be asked to specifically identify the provider who performed the 2014 endoscopy.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Additionally, obtain VA treatment records dating from February 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

5. Schedule the Veteran for a hypertension examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the reports of elevated blood pressure during service.   

b. If the Veteran's hypertension is found to be related to service on the basis of question (a), is it at least as likely as not that the erectile dysfunction was caused by the hypertension?  Please explain why or why not.  

c. If not caused by the hypertension, is it at least as likely as not that the erectile dysfunction has undergone a worsening (been aggravated) by the hypertension?  Please explain why or why not. 

d. If the examiner finds that the erectile dysfunction has been aggravated by the hypertension, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the erectile dysfunction that is attributed to the hypertension.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After the above has been completed to the extent possible, schedule the Veteran for VA lumbar spine, hip, and shoulder examinations to determine the current severity of his lumbar spine, right hip, and right shoulder disabilities.    

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and, for the right shoulder and right hip, conduct this testing for both the joint in question and any paired joint.   If the examiner(s) is/are unable to conduct the required testing or conclude(s) that the required testing is not necessary in this case, he or she/they should clearly explain why that is so.

The examiner(s) should also provide an opinion as to the range of motion throughout the appeal period (since February 2010) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing, and of the right hip and right shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

The examiner(s) should describe all symptomatology, including neurological residuals, associated with the Veteran's lumbar spine, right hip, and right shoulder disabilities.

Finally, the examiner(s) should provide opinion(s) as to the extent that the Veteran's service-connected lumbar spine, right hip, and right shoulder disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The opinion(s) should include an evaluation of the limitations and restrictions imposed by his service-connected lumbar spine, right hip, and right shoulder disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be      set forth.  If the examiner(s) cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. Thereafter, after completing any necessary development, forward the claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular disability rating for the combined effects of the service-connected right shoulder, lumbar spine, right hip, tinnitus, and depressive disorder disabilities pursuant to the provisions of 38 C.F.R.       § 3.321(b).

8. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


